IN THE SUPREME COURT OF THE STATE OF DELAWARE

NYIER STARKS,                          §
                                       §   No. 237, 2016
      Defendant Below,                 §
      Appellant,                       §   Court Below—Superior Court
                                       §   of the State of Delaware
      v.                               §
                                       §   Cr. ID Nos. 1205002051 and
STATE OF DELAWARE,                     §   1011005945
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: October 4, 2016
                         Decided:   October 5, 2016

                                     ORDER

      This 5th day of October 2016, it appears to the Court that, on September 20,

2016, the Chief Deputy Clerk issued a notice directing the appellant to show cause

why this appeal should not be dismissed for his failure to file an opening brief and

appendix in this matter. The opening brief and appendix were due on or before

September 6, 2016. The appellant has not responded to the notice to show cause

within the required ten-day period and therefore dismissal of this appeal is deemed

to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                     Justice